368 U.S. 347 (1961)
CREST FINANCE CO., INC.,
v.
UNITED STATES.
No. 325.
Supreme Court of United States.
Decided December 18, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Edmund L. Jones for petitioner.
Solicitor General Cox, Assistant Attorney General Oberdorfer, Wayne G. Barnett, Joseph Kovner and George F. Lynch for the United States.
Benjamin M. Nathan and Theodore M. Newman for National Commercial Finance Conference, Inc., as amicus curiae, in support of the petition.
PER CURIAM.
In the light of the Solicitor General's concession that petitioner's lien is choate, and the Court agreeing therewith, certiorari is granted, the judgment is vacated and the case is remanded to the Court of Appeals for further proceedings not inconsistent with this opinion.